DICE, Commissioner.
This is a conviction for passing a worthless check, with punishment assessed at three days in jail and a fine of $50.
Notice of appeal was given on September 14, 1964. The recognizance appearing in the record was entered into by the appellant on September 12, 1964.
The recognizance entered into before an appeal was taken is insufficient to confer jurisdiction upon this court. Arts. 827 and 830, Vernon’s Ann.C.C.P.; Hallman v. State, 113 Tex.Cr.R. 100, 18 S.W.2d 652; Selestino v. State, Tex.Cr.App., 342 S.W. 2d 328.
The appeal is dismissed.
Opinion approved by the court.